Citation Nr: 0113665	
Decision Date: 05/15/01    Archive Date: 05/23/01

DOCKET NO.  00-19 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania




THE ISSUES

1.  Entitlement to a higher rating for service-connected 
bronchial asthma.  

2.  Entitlement to a total disability compensation rating 
based on individual unemployability (a TDIU rating).  




REPRESENTATION

Appellant represented by:	The American Legion






ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from January 1982 to March 
1985.  

This case comes to the Board of Veterans' Appeals (Board) 
from a December 1997 RO decision which granted service 
connection and assigned a noncompensable rating for bronchial 
asthma.  

In a June 1998 decision, the RO assigned a 10 percent rating 
for the service-connected bronchial asthma, effective in 
October 1996.  Then, in an August 1998 decision, the RO 
assigned the 10 percent rating, effective in March 1990 (date 
of receipt of claim for service connection).  

In a July 1999 decision, the RO assigned a 30 percent rating 
for bronchial asthma, effective in April 1999, on the basis 
of clear and unmistakable error in prior RO decisions.  The 
claims file contains a Report of Contact (VA Form 119) dated 
in July 1999, which indicates that the RO contacted the 
veteran by telephone prior to the July 1999 decision and 
advised him of a proposed increase in the disability rating 
for his service-connected bronchial asthma (the amount of 
increase was not stated on the form).  The veteran reportedly 
replied that such an increase would satisfy his appeal.  
However, it is noted that an appeal must be withdrawn in 
writing by the veteran.  See 38 C.F.R. § 20.204.  

Therefore, as no such withdrawal was received by the RO, the 
Board finds that the veteran's appeal for a higher rating for 
bronchial asthma continues.  

This case also comes to the Board from a May 2000 RO decision 
which denied the veteran's claim for a TDIU rating.  

The Board notes that the veteran was scheduled to appear at a 
hearing in Washington, D.C., before a Member of the Board in 
July 2001, but he canceled that hearing in a letter received 
at the Board in April 2001.  



FINDINGS OF FACT

1.  The veteran's service-connected bronchial asthma is not 
shown to have been productive of more than mild disability 
manifested by paroxysms of asthmatic type breathing occurring 
several times a year; beginning on January 15, 1998, his 
bronchial asthma is shown to have been manifested by daily 
use of bronchodilator therapy and pulmonary function test 
results showing a forced expiratory volume in one second 
(FEV-1) of 107 percent of predicted, a ratio of forced 
expiratory volume in one second to forced vital capacity 
(FEV-1/FVC) of 102 (and 97) percent, diffusion capacity of 
the lung for carbon monoxide by the single breath method 
(DLCO (SB)) of 76 (and 100) percent predicted.  

2.  The veteran's sole service-connected disability is 
bronchial asthma, currently rated at 30 percent.  

3.  The veteran has the equivalent of an eighth grade 
education and work experience in the military service in 
flight line maintenance and as a driver, but is unemployed.  

4.  The veteran's service-connected pulmonary disability 
alone is not shown to prevent him from securing and following 
substantially gainful employment.  




CONCLUSIONS OF LAW

1.  The service-connected bronchial asthma is disabling as 
follows:  10 percent disabling beginning on March 1, 1990, 
and 30 percent disabling on and after January 15, 1998.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 4.7, 4.97 including Diagnostic Code 6602 (1996 and 
2000).  

2.  The claim for a TDIU rating is denied.  38 U.S.C.A. §§ 
1155, 5107, 7104 (West 1991 & Supp. 2000); 38 C.F.R. §§ 
3.321, 3.340, 3.341, 4.16, 4.19 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Factual Background

The veteran served on active duty in the Air Force from 
January 1982 to March 1985.  His service medical records show 
that he was diagnosed with bronchial asthma.  

On March 1, 1990, the RO received the veteran's claim for 
service connection for a respiratory disorder.  

On a July 1990 VA examination, the veteran's lungs were clear 
to auscultation and percussion, and there was no wheezing.  
He subsequently underwent pulmonary function testing in 
August 1990, which included pre-bronchodilator results of an 
FEV-1 of 71 percent predicted and an FVC of 77 percent 
predicted; and post-bronchodilator results of an FEV-1 of 99 
percent predicted and an FVC of 93 percent predicted.  It was 
concluded these findings showed a borderline normal spirogram 
with significant improvement after a bronchodilator.  The VA 
examination diagnoses were those of history of pneumonia in 
1982; and bronchial asthma, very mild, mainly by history.  

An August 1990 VA chest x-ray was normal.  

A November 1994 VA outpatient record indicates that the 
veteran complained of shortness of breath (which he said was 
worse when smoking), cough with green phlegm, chest 
discomfort, and wheezing all the time.  He reported that such 
complaints began about two years previously.  He stated that 
his problems worsened with chest pain, when in cold air, and 
upon taking a deep breath.  He reported not working (he said 
that he was in janitorial and laundry services).  An 
examination revealed that his lungs were clear to 
auscultation and percussion, and there was no wheezing or 
rhonchi.  The assessments were those of rule out asthma and 
rule out pneumonia (doubtful).  

On a November 1995 VA examination, the veteran complained of 
shortness of breath, chronic cough, and wheezing at times.  
On examination, his lungs were clear, and there was a 
positive cough with deep inspiration.  The diagnoses were 
those of possible bronchospasm and reactive airway disease.  
The examiner recommended a chest x-ray and pulmonary function 
tests with and without inhalers.  

An April 1996 VA examination report indicates that the 
veteran was uncooperative during pulmonary function testing 
and that he did not report for x-ray studies.  

In a September 1997 decision, the Board granted service 
connection for bronchial asthma.  

In a December 1997 decision, the RO implemented the grant of 
service connection and assigned a noncompensable rating for 
bronchial asthma, effective in March 1990.  

On a January 1998 VA examination, the veteran reported that 
he had not undertaken pulmonary function testing because he 
was unable to tolerate the procedure.  (The examiner 
explained that rating his disability would be difficult if he 
did not undertake the studies.)  The veteran reported that he 
smoked a pack or so of cigarettes per day.  The examiner 
noted using one canister of Albuterol per month and (as he 
gathered from the veteran's report) probably also using 
inhaled steroids.  The veteran related that he had fair 
exercise tolerance and could run full tilt for a short 
distance without undue shortness of breath.  He asserted that 
he had never had to visit any emergency room or be 
hospitalized for exacerbations.  He reported that dust and 
fumes could precipitate exacerbations.  On examination, the 
chest was normal on listening to it, and breathing was 
normal.  The examiner stated the veteran was clearly not 
short of breath at rest.  The diagnosis was that of bronchial 
asthma.  

In February 1998, the veteran underwent VA pulmonary function 
testing, which included pre-bronchodilator results of an FEV-
1 of 107 percent predicted, an FEV-1/FVC of 102 percent, and 
DLCO (SB) of 76 percent predicted.  It was concluded these 
findings showed the spirogram, lung volumes, and diffusion 
capacity were all normal.  

In a June 1998 decision, the RO assigned a 10 percent rating 
for bronchial asthma, effective in October 1996.  

In an August 1998 statement, the veteran expressed his 
disagreement with the RO's assignment of the effective date 
of service connection for bronchial asthma, claiming the 
correct effective date should be in 1990.  

In an August 1998 decision, the RO assigned the 10 percent 
rating for the service-connected bronchial asthma, effective 
in March 1990 (date of receipt of claim for service 
connection).  

In a November 1998 letter, the veteran expressed his 
disagreement with the 10 percent rating assigned for the 
service-connected bronchial asthma.  He claimed that a 90 
percent rating was warranted on the basis that he was no 
longer able to work in a "normal working environment" due 
to severe damage in his lungs.  He stated that he needed a 
higher disability rating in order to avoid becoming homeless 
again.  

In January 1999, the veteran filed an application for 
increased compensation based on unemployability.  He reported 
that his last employment in service, from 1982 to 1985, where 
he performed flight line maintenance.  He claimed that that 
he became too disabled to work beginning in 1985 (following 
military discharge) due to "pneumonia in the lungs."  He 
claimed that he left his last job due to his disability and 
that, since he became too disabled to work, he had not tried 
to obtain employment.  He reported that he had a high school 
education and had not had any other education and training 
either before or since he became too disabled to work.  

The medical records from St. Joseph Hospital dated in 
February 1999 show that the veteran was admitted for alcohol 
and drug (cocaine and marijuana) detoxification.  On 
examination, he reported having a medical history of a 
positive PPD in January 1999 with a negative chest x-ray, and 
a history of asthma with medication being a Proventil 
inhaler.  His vital signs were within normal limits, and the 
physical examination was otherwise unremarkable.  Chest x-
rays revealed no gross pulmonary disease.  

On an April 1999 VA examination, the veteran reported smoking 
one pack of cigarettes per day and having had a recent bout 
of pneumonia.  He related that he had recurrent bronchitis, 
attributed partially to poor living conditions (he said he 
lived in a basement).  He stated that he produced off-colored 
green phlegm on a daily basis.  He stated that he had a 
positive PPD.  He reported use of a Ventolin inhaler four to 
five times a day, and stated that he could walk 100 yards 
before becoming short of breath.  He reported that he was 
incapacitated approximately once a month for a combination of 
bronchitis and exacerbation of asthma, lasting from one to 
two days.  He stated that he was not seen with any regularity 
by a physician or in an emergency room setting.  On 
examination, his lungs were clear.  The diagnoses were those 
of asthma (the severity of which remained to be determined) 
and a positive PPD.  The examiner stated the veteran was to 
undergo further tests.  

In May 1999, the veteran underwent VA pulmonary function 
testing, which included pre-bronchodilator results of an FEV-
1 of 107 percent predicted, an FEV-1/FVC of 97 percent, and 
DLCO (SB) of 100 percent predicted.  It was concluded these 
findings showed the spirometry, lung volumes, diffusion 
capacity, and oxygen saturation were all within normal 
limits.  The examiner stated there was good effort and 
cooperation on the veteran's part and that there was no 
significant change with the results when compared to the 
pulmonary function test results of February 1998.  

In a June 1999 decision, the RO denied an increased rating 
for bronchial asthma and denied a TDIU rating.  

In a June 1999 statement, the veteran claimed a rating in 
excess of 10 percent for his bronchial asthma was warranted.  

In a July 1999 decision, the RO assigned a 30 percent rating 
for the service-connected bronchial asthma, effective in 
April 1999, on the basis of clear and unmistakable error in 
prior RO decisions.  

In August 1999, the RO received two forms from the veteran 
authorizing the release of information to the VA from the 
Kensington Hospital and St. Joseph Hospital, where the 
veteran stated he tested positive for tuberculosis in January 
and February 1999.  In that same month, the RO requested 
medical records from the named hospitals.  (Only St. Joseph 
Hospital responded with records).  

In November 1999, the veteran filed an application for 
increased compensation based on unemployability.  He did not 
report anything in regard to his employment (e.g., employer, 
type of work) in the last five years he worked.  He claimed 
that he became too disabled to work beginning in 1985 due to 
a collapsed lung, asthma, and tuberculosis.  He claimed that 
he left his last job (as a "driver") due to his disability.  
He did not indicate whether he had tried to obtain employment 
since he became too disabled to work.  He reported that the 
extent of his education was eighth grade and that he had not 
had any other education and training either before or since 
he became too disabled to work.  

In a November 1999 decision, the RO denied an increased 
rating for bronchial asthma.  

In a May 2000 decision, the RO denied an increased rating for 
bronchial asthma and denied a TDIU rating.  

In a July 2000 statement, the veteran expressed his 
disagreement with the denial of a TDIU rating, stating that 
he was short of breath and could not sustain gainful 
employment in landscaping (he said dust and fresh-cut grass 
triggered severe asthma attacks).  He also stated that he 
could not work in warehouses because the dust made him short 
of breath.  

In his September 2000 substantive appeal (VA Form 9), the 
veteran claimed his bronchial asthma warranted a 60 percent 
rating.  He asserted that his condition had worsened since 
service connection was established in 1997.  He claimed that 
he used an inhaler and "predisone hormone pills" and also had 
tuberculosis.  He contended that his illness had progressed 
to the extent that he could no longer sustain gainful 
employment because he could not remain healthy long enough in 
the working environments in which he was placed, such as 
warehouses, factories, and smoke-filled kitchens.  He stated 
that his asthma was triggered in these places and he had to 
be transported to the hospital for treatment.  


II.  Analysis

The veteran claims that a higher rating for his service-
connected bronchial asthma and a TDIU rating are warranted.  
The claims file shows that, through its discussions in the 
rating decisions and Statement of the Case, the RO has 
notified him of the evidence needed to substantiate his 
claims.  Additionally, the RO has obtained private treatment 
records (as requested by the veteran), afforded the veteran 
the opportunity for a personal hearing before the Board 
(which he canceled), and provided him with several VA 
examinations over the years.  

Accordingly, the Board is satisfied that all relevant 
evidence has been properly developed and that no further 
assistance is required to comply with the duty to assist.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  


A.  Higher Rating for Bronchial Asthma

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

The RO has assigned the following ratings for the veteran's 
service-connected bronchial asthma:  10 percent disabling 
effective on March 1, 1990 (the date of the claim for service 
connection); and 30 percent disabling effective on April 7, 
1999.  

The Board notes that this is an initial rating case, and 
consideration has been given to "staged ratings" for the 
service-connected bronchial asthma over the period of time 
since service connection became effective on March 1, 1990.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

During the course of the veteran's appeal, the regulations 
pertaining to rating respiratory conditions were revised, 
effective October 7, 1996.  See 61 Fed.Reg. 46720 (1996).  
The veteran's service-connected bronchial asthma was 
initially evaluated under 38 C.F.R. § 4.97, Diagnostic Code 
6602 (effective prior to October 7, 1996).  Under this code, 
a 10 percent rating is warranted for mild bronchial asthma 
manifested by paroxysms of asthmatic type breathing (high 
pitched expiratory wheezing and dyspnea) occurring several 
times a year with no clinical findings between attacks.  A 30 
percent rating is warranted for moderate bronchial asthma 
manifested by rather frequent asthmatic attacks (separated by 
only 10-14 day intervals) with moderate dyspnea on exertion 
between attacks.  

A 60 percent rating is warranted for severe bronchial asthma 
manifested by frequent attacks of asthma (one or more attacks 
weekly), marked dyspnea on exertion between attacks with only 
temporary relief by medication, and more than light manual 
labor precluded.  A 100 percent rating is warranted for 
pronounced bronchial asthma manifested by very frequent 
asthmatic attacks with severe dyspnea on slight exertion 
between attacks and with marked loss of weight or other 
evidence of severe impairment of health.  A note following 
these criteria indicates that in the absence of clinical 
findings of asthma at the time of the examination a verified 
history of asthmatic attacks must be of record.  38 C.F.R. § 
4.97, Code 6602 (1996).  

Under the new rating criteria which became effective on 
October 7, 1996, a 10 percent rating for bronchial asthma is 
warranted for FEV-1 of 71 to 80 percent predicted, or; FEV-
1/FVC of 71 to 80 percent, or; intermittent inhalation or 
oral bronchodilator therapy.  A 30 percent rating for 
bronchial asthma is warranted for FEV-1 of 56 to 70 percent 
predicted; or FEV-1/FVC of 56 to 70 percent; or daily 
inhalational or oral bronchodilator therapy; or inhalational 
anti-inflammatory medication.  

A 60 percent rating for bronchial asthma is warranted for 
FEV-1 of 40- to 55-percent predicted; or FEV- 1/FVC of 40 to 
55 percent; or at least monthly visits to a physician for 
required care of exacerbations; or intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.  A 100 percent rating for bronchial asthma 
is warranted for FEV-1 less than 40-percent predicted; or 
FEV-1/FVC less than 40 percent; or more than one attack per 
week with episodes of respiratory failure; or requirement of 
daily use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications.  A note 
following these criteria indicates that in the absence of 
clinical findings of asthma at the time of the examination a 
verified history of asthmatic attacks must be of record.  38 
C.F.R. § 4.97, Diagnostic Code 6602 (2000).  

As the veteran's claim for a higher rating for bronchial 
asthma was pending when the regulations pertaining to 
systemic and respiratory disabilities were revised, he is 
entitled to the version of the law most favorable to him, 
although the new criteria are only applicable to the period 
of time after their effective date.  Karnas v. Derwinski, 1 
Vet. App. 308 (1990); VAOPGCPREC 3-2000.  

The Board has reviewed the medical records concerning the 
veteran's bronchial asthma since service connection became 
effective on March 1, 1990.  

Considering all the evidence, the Board finds that no more 
than a 10 percent evaluation is reflected in the objective 
manifestations of the veteran's bronchial asthma on March 1, 
1990 under the old rating criteria of Diagnostic Code 6602.  

That is, the private and VA medical records do not show that 
his bronchial asthma is moderate in degree and manifested by 
rather frequent asthmatic attacks with moderate dyspnea on 
exertion between attacks, for a 30 percent rating.  Instead, 
the VA examiners in 1990 and 1999 specifically state his 
bronchial asthma was mild in degree.  Moreover, VA pulmonary 
function testing in 1990, 1998 and 1999 was essentially 
normal.  

The veteran denied on his 1998 VA examination having visited 
any emergency rooms for asthma exacerbations, but on his 1999 
VA examination, he claimed incapacitation from asthma 
exacerbation once a month, lasting one to two days.  
Nevertheless, there are no records of private or VA 
outpatient or emergency room visits reflecting treatment for 
asthmatic attacks.  In fact, there is only one instance in 
the record showing the veteran seeking treatment for his 
service-connected disability (i.e., in November 1994 from the 
VA), and at that time he was not having an asthma attack.  In 
short, the veteran does not meet the criteria under the old 
Diagnostic Code 6602 for a 30 percent rating at any time 
since service connection for bronchial asthma was 
established.  

However, considering all the evidence and the new rating 
criteria of Code 6602 (applicable October 7, 1996), the Board 
finds that a 30 percent evaluation is warranted for bronchial 
asthma on and after January 15, 1998.  

On a January 15, 1998 VA examination, the examiner noted the 
veteran used one canister of Albuterol per month.  There is 
no earlier medical evidence of such use (essentially 
amounting to daily use) of inhalational bronchodilator 
therapy, and the veteran's use of Albuterol daily reflects 
that he meets the criteria for a 30 percent rating under the 
new Code 6602 from the time of the VA examination.  Since 
January 1998, there is no evidence that he meets the criteria 
for a 60 percent rating.  

That is, the VA and private medical records do not show that 
his bronchial asthma is manifested by FEV-1 of 40- to 55-
percent predicted; or FEV- 1/FVC of 40 to 55 percent; or at 
least monthly visits to a physician for required care of 
exacerbations; or intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  
The medical evidence does not show that he sees a physician 
regularly or requires corticosteroids for his disability.  
Additionally, pulmonary function test results in February 
1998 and May 1999 do not even meet the criteria for 30 
percent rating, although the daily use of an inhalational 
bronchodilator therapy supports a 30 percent rating under new 
Code 6602.  

The foregoing findings, from consideration of the evidence 
and the new and old rating criteria of Code 6602, equate to a 
10 percent rating from March 1, 1990 through January 14, 1998 
and a 30 percent rating on and after January 15, 1998.  

In sum, in accordance with the "staged ratings" procedure of 
Fenderson, supra, the Board concludes that the service-
connected bronchial asthma is to be rated 10 percent from 
March 1, 1990 to January 14, 1998 and 30 percent from January 
15, 1998 to the present.  A higher rating is granted only to 
this extent.  

The preponderance of the evidence is against an even higher 
rating, and thus the benefit-of-the-doubt rule does not apply 
to this aspect of the claim.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  


B.  A TDIU Rating

The veteran contends that his service-connected disability of 
bronchial asthma prevented him from obtaining gainful 
employment.  He alleges that he is unemployable because he 
could not remain healthy long enough for sustained employment 
in such working environments as warehouses, factories, 
kitchens, and lawns as his asthma was triggered in such 
environments.  

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  

Where these percentage requirements are not met, entitlement 
to the benefits on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  38 C.F.R. § 4.16(b).  

The veteran's sole service-connected disability consists of 
bronchial asthma, which is currently rated as 30 percent 
disabling.  He does not satisfy the percentage rating 
standards for individual unemployability benefits, although 
consideration to such benefits on an extraschedular basis may 
be given.  The issue is whether his service-connected 
disability precludes him from engaging in substantially 
gainful employment (i.e., work which is more than marginal, 
that permits the individual to earn a "living wage").  
Moore v. Derwinski, 1 Vet. App. 356 (1991).  

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability, neither the 
veteran's non-service-connected disabilities nor his 
advancing age may be considered.  38 C.F.R. § 4.19.  Also, it 
is necessary that the record reflect some factor which places 
his case in a different category than other veterans with 
equal ratings of disability.  The sole fact that a veteran is 
unemployed or has difficulty obtaining employment is not 
enough.  The ultimate question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether he can find employment.  Van Hoose 
v. Brown, 4 Vet. App. 361 (1993).  

The record of evidence does not show that the veteran is 
unemployable based solely on his service-connected bronchial 
asthma.  On his 1999 claims for a TDIU rating, the veteran 
indicated that he was unable to engage in substantially 
gainful employment due to his respiratory condition (he 
listed pneumonia and tuberculosis, along with asthma).  

However, there is no medical or other competent evidence to 
suggest that his bronchial asthma has produced occupational 
impairment.  He maintained on his TDIU applications that he 
left his last job in 1985 (i.e., serving in the military) due 
to his respiratory condition and that he had not tried to 
obtain employment since then.  The medical picture provided 
by VA examinations and pulmonary function tests, dated from 
1990, does not suggest that the veteran's bronchial asthma 
prevents him from obtaining and maintaining gainful 
employment.  The VA records demonstrate that he uses an 
inhaler daily, but that the severity of his bronchial asthma 
is not more than mild and he was not seen regularly by a 
physician for his disability.  

Additionally, other VA records in the file dated from 1987 
and private medical records from St. Joseph Hospital dated in 
February 1999 show he has received treatment for other 
disabilities (i.e., musculoskeletal pain, visual impairment, 
neck and right shoulder injury residuals, and alcohol and 
drug dependence).  It appears from the record that non-
service-connected disabilities figure largely in any 
functional limitations of the veteran that may preclude 
gainful employment.  However, such non-service-connected 
disabilities may not be considered in support of the TDIU 
claim.  

In short, the medical evidence does not show that the 
veteran's service-connected bronchial asthma, alone or at 
all, has prevented him from obtaining substantially gainful 
employment.  Despite his claims to the contrary, his 
disability is not of a severity to prevent him from holding a 
job.  

The record also shows that the veteran reported on his TDIU 
claim he had the equivalent of an eighth grade education (on 
one TDIU claim he reported he completed high school) and most 
recently worked full-time in 1985 in the military service in 
flight line maintenance (on one claim he referred to having 
served as a driver).  With such a background and education, 
the veteran could be considered employable.  It is noteworthy 
that he has apparently not sought work since 1985, according 
to his TDIU claim, or vocational rehabilitation services for 
retraining in a suitable occupation.  

After a review of the entire record, it is clear that there 
has been no evidence submitted to support the position that 
the veteran would not be hired in a suitable form of gainful 
employment as a result of a his service-connected disability.  
As a result, the Board finds that the criteria for a TDIU 
rating are not met.  

As the preponderance of the evidence is against the TDIU 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.



ORDER

The service-connected bronchial asthma is to be rated as 10 
percent disabling on March 1, 1990 through January 14, 1998, 
and as 30 percent disabling on and after January 15, 1998; to 
this extent only, a higher rating is granted, subject the 
regulations controlling disbursement of VA monetary benefits.  

The veteran's claim for a TDIU rating is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

